A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
Claims 2, 3, 5, 6, 9-11, 14-18, and 21 have been canceled.  Claims 1, 4, 7, 8, 12, 13, 19, 20 and newly presented claims 22 and 23 are still at issue and are present for examination.
Applicants' arguments filed on 6/3/20, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/19.
19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not further limit claim 1 as claim 1 has not been amended to recite 95% identity to SEQ ID NO:29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1, 4, 7, 8, 19, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 98% identity to SEQ ID NO:29, does not reasonably provide enablement for a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 90% identity to SEQ ID NO:29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid 
 The specification does not support the broad scope of the claims which encompass host cells capable of producing a steviol glycoside which overexpress any steviol glycoside transporter having at least 95% identity to SEQ ID NO:29 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting steviol glycoside transporter activity; (B) the general tolerance of steviol glycoside transporters to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of steviol glycoside transporters having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants argue that the rejection under 35 U.S.C. §112(a) is not proper because the specification teaches modifying the primary structure (sequence) using sequence alignment and mutation followed by standard genetic techniques to express the variant polypeptides and also provides assays to confirm the activity of the polypeptide variants.  It is noted that such teachings and knowledge in the art have been previously considered and incorporated in the decision that variants having up to 28 modifications to the sequence of SEQ ID NO:29 are enabled.  However, it is not persuasive persuasive it enable the full scope of the instant claims because while methods to produce variants of a known sequence such as site-specific mutagenesis, random mutagenesis, etc. are taught in the undue experimentation.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification for the scope of the claims drawn to variants having between 95-97% identity to SEQ ID NO:29.  As previously stated the specification does not establish: (A) regions of the protein structure which may be modified without effecting steviol glycoside transporter activity; (B) the general tolerance of steviol glycoside transporter to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying the large number of amino acid residues necessary to create variants of 95-97% 
	Applicants argue that there was extensive knowledge in the art concerning nucleic acid modifying proteins and transporters and by using publically available tools a skilled artisan could have readily and easily compared regions of similarity and dissimilarity in order to modify up to 70 amino acid residues without undue experimentation.  However, this is not persuasive as the knowledge in the art is not specific to steviol glycoside transporters and thus does not provide any more than general guidance as to what amino acids are conserved and which are non-conserved in other members of the ABC transporter family that would have little relevance to the specific transporter of SEQ ID NO:29 as the family is highly diverse in both structure and function as the family is known to include transporters for many diverse compounds with many members exhibiting very little sequence identity.  Thus the guidance is clearly not specific enough to provide a skilled artisan a reasonable expectation of producing variants of SEQ ID NO:29 with more than 28 modifications without undue experimentation.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652